Citation Nr: 1341759	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for mediolateral instability of the left knee, greater than 20 percent.

2.  Entitlement to an increased rating for mediolateral instability of the right knee, greater than 20 percent.

3.  Entitlement to an increased rating for degenerative joint disease of the left knee, greater than 10 percent.

4.  Entitlement to an increased rating for degenerative joint disease of the right knee, greater than 10 percent.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1973 to March 1975.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a December 2009 decision, the RO denied entitlement to increased ratings, and the Veteran appealed from that denial.  During the pendency of the appeal, the RO issued a decision in February 2011 granting additional separate ratings for both the right and left knees.  Given the procedural history of this claim, the Board finds that all four ratings are currently on appeal as all four ratings relate to the Veteran's service-connected knees. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held in St. Petersburg, Florida, in August 2013.  Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system do not include any non-duplicative materials pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased ratings for service-connected left and right knee disabilities, to include instability and limitation of motion associated with degenerative joint disease.

In November 2009, the Veteran had a VA examination of the knees.  Subsequently, however, he underwent a right total knee replacement in July 2012 and a left total knee arthroplasty in December 2012.  In order to properly assess the Veteran's current level of disability, a new VA examination must be conducted.

Throughout the record, including in testimony before the undersigned, the Veteran has indicated that he "was forced to retire" due to bilateral knee symptomatology.  The Board finds that such statements have reasonably raised the issued of entitlement to TDIU, which has not yet been addressed by the RO. 

Additionally, the Board finds that the matter of entitlement to temporary total evaluations for convalescence under the provisions of 38 C.F.R. § 4.30 has been raised by the record and should be considered by the RO prior to the Board's adjudication of these appeals.

Accordingly, the case is REMANDED for the following action:

1.  Consider the issue of entitlement to temporary total evaluations for convalescence under the provisions of 38 C.F.R. § 4.30 relating to knee surgeries in July 2012 and December 2012. 

2.  Schedule the Veteran for VA examination of both knees.  The examiner should conduct a thorough examination of both knees, and record his or her findings with adequate detail for rating purposes.

The examiner should also state, in light of the Veteran's employment history, educational and vocational background, if any or all of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation?

3.  The RO should adjudicate the claim for TDIU, to include satisfying all notice and development requirements as necessary.

4.  After completing all indicated development, readjudicate all claims remaining on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


